 VULCAN-HART CORPORATIONVulcan-Hart Corporation (St. Louis Division) andStove, Furnace and Allied Appliance WorkersInternational Union of North America, AFL-CIO, Local No. 110. Case 14-CA-13129June 14, 1982DECISION AND ORDERBY MEMBERS FANNING, JENKINS, ANDZIMMERMANOn July 18, 1980, Administrative Law JudgeThomas A. Ricci issued the attached Decision inthis proceeding. Thereafter, the General Counseland the Respondent filed exceptions and supportingbriefs, and the Respondent filed a brief in answerto the General Counsel's exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings, and conclusions of the Administrative LawJudge and to adopt his recommended Order, asmodified herein.1. In its exceptions the Respondent contends thatthe Administrative Law Judge's bias and prejudicewarrant reversal of his Decision and dismissal ofthe complaint. In the alternative, the Respondentargues that this proceeding should be remanded fora hearing de novo.In support of this contention, the Respondent as-serts, inter alia, that the Administrative Law Judgeconducted the hearing held in this proceeding in apartisan manner, improperly excluding evidenceproffered by the Respondent in its defense, andshowed partiality toward the General Counsel'switnesses by crediting their testimony, even whenimplausible, over that given by the Respondent'sprincipal witnesses.The Respondent's assertion that it was unfairlyprecluded from adducing evidence in its behalf istotally without merit. To be sure, the Respondentwas unsuccessful in its effort to obtain by subpenaa wide-ranging examination of union records, inter-nal memos, and minutes and, similarly, to adducetestimonial evidence concerning the Union's bar-gaining strategy. However, the Respondent readilyconcedes that the object of this evidentiary questwas to prove that Lindhorst, president of the Localand the Union's chief negotiator, was motivated bymalevolence toward Klohr, his management coun-terpart, and not by bona fide collective-bargainingconsiderations, in encouraging employees to reject262 NLRB No. 17the Respondent's October 3, 1979, proposal.' Suchevidence is of no probative value in ascertainingemployee sentiment and its effect upon their deci-sion to remain on strike and thus affords no basis inlaw for finding that the strike was unprotected orthat the Respondent was somehow absolved there-after from its statutory duty to bargain in goodfaith.In a similar vein, the Respondent asserts that theAdministrative Law Judge would not permit Gen-eral Manager Klohr to testify that employee re-placements told him "they had no use for anyunion and particularly Local 110 ..." in supportof its contention that there existed objectivegrounds for doubting the Union's continued major-ity status. This assertion is plainly specious. Our ex-amination of the record reveals that, on the occa-sion cited by the Respondent, the AdministrativeLaw Judge repeatedly invited Klohr to relate whatreplacements said to him about the Union. And inhis testimony, Klohr mentioned only two replace-ments: one (Blackman) who purportedly told himthat "he thought [the Respondent's October 3 pro-posal] was a very good contract," and another(Crestwell) who said he was "totally disenchanted"with the way collective bargaining had been han-dled at the plant of a former employer. The Gener-al Counsel objected only to the testimony pertain-ing to Crestwell, as irrelevant, and the Administra-tive Law Judge excluded it on that basis.The Respondent's contention that the Adminis-trative Law Judge "kept corroborative evidenceout of the record," thus structuring testimony in amanner most favorable to the General Counsel, islikewise without merit. On the occasion cited, theRespondent's counsel sought unsuccessfully, duringhis cross-examination of Lindhorst, to elicit testi-mony concerning an alleged assault upon one Ro-senhauer, a striker replacement, in the vicinity ofthe picket line. Questioning in this area clearlywent beyond the General Counsel's direct examina-tion. Addressing the latter's objection, counsel forthe Respondent asserted that this was relevant to aquestion concerning employees' rights to reinstate-ment, which, the Administrative Law Judge ob-served, was not relevant to the General Counsel'scomplaint allegations. Subsequently, in the presen-tation of its case, the Respondent was permitted toadduce evidence concerning this picket line inci-dent through the testimony of General ManagerKlohr. Insofar as the Respondent may havedeemed corroboration desirable, we have searchedthe record in vain for it. In this respect, the Re-spondent failed either to recall Lindhorst as an ad-All dates herein refer to the year 1979 unless otherwise indicated.167 DECISIONS OF NATIONAL LABOR RELATIONS BOARDverse witness or to produce Rosenhauer, who didnot testify, as a witness on its own behalf. In thesecircumstances, the Administrative Law Judge's un-willingness to credit Klohr as a reliable witnesshardly evidences bias or prejudice on his part.Indeed, after careful review of the entire recordherein, we conclude that the Administrative LawJudge's credibility findings are not contrary to theclear preponderance of all the relevant evidence.Accordingly, we find no basis for disturbing thosefindings and we reject the charge of bias and preju-dice on the part of the Administrative Law Judge.22. The Respondent also excepts to the Adminis-trative Law Judge's conclusion that the economicstrike, which began on September 21, was convert-ed to an unfair labor practice strike on and afterOctober 16. Specifically, the Respondent assertsthat this conclusion was improperly grounded upona finding that it had engaged in unlawful conductwhich was neither alleged in the complaint, litigat-ed at the hearing, nor urged as such by the GeneralCounsel in his post-hearing brief to the Administra-tive Law Judge. We agree.3 Accordingly, as theRespondent cannot be found to have violated theAct by engaging in the conduct here in question,such conduct cannot be the predicate for an unfairlabor practice strike finding, even if a causal con-nection between it and a prolongation of the strikecan be demonstrated.However, as more fully set forth in the Adminis-trative Law Judge's Decision, conduct warrantingan unfair labor practice strike finding did occur onOctober 30 when, in total disregard of its statutoryobligations, the Respondent discharged 19 strikingemployees, or approximately one-half of the unithere involved. Such conduct, a blow to the veryheart of the collective-bargaining process, leads in-exorably to the prolongation of a dispute. In thesecircumstances, we find that the employees involvedin the walkout became unfair labor practice strikerson and after October 30 and are entitled to rein-statement whether or not others have since beenhired to take their places.4I Standard Dry Wall Products. Inc., 91 NLRB 544 (1950), enfd. 188F.2d 362 (3d Cir. 1951). The failure of the Administrative Law Judge toobserve the November 9 date stamp (as he had that of October 30) on adocument analyzed in his discussion of Klohr's credibility is not, in ourview, so serious an error of observation as to affect the soundness of hiscredibility determination.3 However, we reject the Respondent's further contention that the Ad-ministrative Law Judge's conclusion, while erroneous, evidences bias andprejudice on his part.4 Trident Seafoods Corporation, 244 NLRB 566 (1979). Astro Electronics,Inc., 188 NLRB 572 (1971). See also N.L.R.B. v. Moore Business Forms.Inc,, 574 F.2d 835 (5th Cir. 1978).Alternatively, we would find that the strike was converted from aneconomic to an unfair labor practice strike on November 1, 1979, whenthe Respondent withdrew recognition from the Union. In this regard wenote that there is evidence that the employees had indicated that thestrike would continue until a contract was agreed upon. In light of the3. The General Counsel excepts, inter alia, to theAdministrative Law Judge's failure to concludespecifically that the Respondent violated Section8(aX3) and (1) of the Act by offering to reinstateLindhorst to his former job upon the condition thathe resign from union office and agree not to runfor office during the following 3-year period. TheGeneral Counsel also excepts to the AdministrativeLaw Judge's failure to remedy the aforesaid viola-tion. We find merit in these exceptions.Based upon the credited testimony, the Adminis-trative Law Judge found that on October 3, afterthe strike began and while bargaining over a newcontract was still in progress, Tockman, the Re-spondent's counsel, drew Lindhorst aside and sug-gested that he might be permitted to return towork along with the striking employees upon ratifi-cation of a new agreement. In return, Tockman ad-vised Lindhorst that he would be expected toresign from union office and drop the pending arbi-tration case involving his April 20 discharge.5Pur-suant to Tockman's further suggestion, Lindhorstspoke the next day with Klohr, who repeated theproposal, adding that Lindhorst would have to signa statement to the effect that he would not run forunion office for the duration of the 3-year collec-tive-bargaining agreement.6The Administrative Law Judge concluded thatthe foregoing conduct constituted "the purest formof interference in the employee protected activitiesand an attempt to undermine the [Union] leader-ship." Nevertheless, he held that the incident wasnot of sufficient importance to be addressed specifi-cally. We disagree. The Respondent has here en-gaged in egregious conduct which is fit for redress.Therefore, in light of the Administrative LawJudge's findings of fact, which were fully litigatedand which clearly establish violations of the Act,we specifically find that, by engaging in the afore-said conduct, the Respondent violated Section8(a)(3) and (1) of the Act, and we shall modify theAdministrative Law Judge's recommended Orderand notice accordingly.4. The Administrative Law Judge omitted a pro-vision for interest on the backpay which may bewithdrawal of recognition, an event which would preclude a contractever being reached, it is clear that such conduct on the part of the Re-spondent would prolong the strike.6 Indeed. Tockman himself testified that in the course of this meetinghe suggested to the Union's International representative: "I think youshould senously consider during this [Lindhorst's] probationary period,having someone else run the show for the Union .... "The Board previously found that the Respondent engaged in retali-atory conduct in violation of Sec. 8(aX4) of the Act in response tocharges filed by Lindhorst following his discharge. See Vulcan-Hart Cor-poration (Sr. Louis Division), 248 NLRB 1197 (1980), affd. 642 F.2d 255(8th Cir. 1981).' Lindhorst refused and subsequently won the arbitration.168 VULCAN-HART CORPORATIONdue discriminatees. We hereby correct that inad-vertence by providing for the payment of such in-terest, to be computed in the manner prescribed inFlorida Steel Corporation, 231 NLRB 651 (1977).7ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modi-fied below, and hereby orders that the Respondent,Vulcan-Hart Corporation (St. Louis Division),Kirkwood, Missouri, its officers, agents, successors,and assigns, shall take the action set forth in thesaid recommended Order, as so modified:1. Insert the following as paragraph l(c) and re-letter the subsequent paragraphs accordingly:"(c) Conditioning employees' reinstatement upontheir resignation from union office or upon theiragreement not to run for union office."2. Substitute the following for paragraphs 2(b)and (c):"(b) Offer to each of the following named em-ployees immediate and full reinstatement to theirformer jobs or, if such jobs are no longer available,to substantially equivalent positions, without preju-dice to their seniority or other rights and privi-leges, discharging, if necessary, any replacementshired on or after November 1, 1979: Hill, Patter-son, Huskey, White, D. Lindhorst, Daniels, Carter,Pritchett, Byndom, Oppelz, DeGeare, L. SimpkinsWilliams, Trifonas, Cox, Miller, Moon, D. Simp-kins, Burnette, Oatman, C. Karagiannis, Keyes,Montgomery, Singer, Kaiser, R. Burnia, Moiser,Watson, G. Karagiannia, L. Burnia, T. Simpkins,Yound, and Ranachowski."(c) Make whole the above-listed employees forany loss of earnings which they may have sufferedby virtue of the discrimination practiced againstthem by paying them an amount equal to whatthey would have earned, plus interest, from No-vember 1, 1979, to the dates that they are offeredreinstatement."3. Substitute the attached notice for that of theAdministrative Law Judge.I See, generally, Isis Plumbing & Heating Ca, 138 NLRB 716 (1962).With respect to the backpay involved, Member Jenkins would computethe interest in accordance with the formula set forth in his partial dissentin Olympic Medical Corporation, 250 NLRB 146 (1980).APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportu-nity to present evidence and state their positions,the National Labor Relations Board found that wehave violated the National Labor Relations Act, asamended, and has ordered us to post this notice.WE WILL NOT refuse to bargain with Stove,Furnace and Allied Appliance Workers Inter-national Union of North America, AFL-CIO,Local No. 110, as the exclusive representativeof the following appropriate bargaining unitemployees:All production and shop maintenance em-ployees in our South Oak Drive plant, ex-cluding office clerical employees and all su-pervisors as defined in the Act.WE WILL NOT discharge, refuse to reinstate,or otherwise discriminate against our employ-ees because they have engaged in concertedunion activities or because they have engagedin protected strike activity.WE WILL NOT condition employees' rein-statement upon their resignation from unionoffice or upon their agreement not to run forunion office.WE WILL NOT deny accrued seniority to anyof our employees because they have engagedin protected strike activity.WE WILL NOT in any other manner interferewith, restrain, or coerce our employees in theexcercise of the rights guaranteed them underSection 7 of the Act.WE WILL recognize and, upon request, bar-gain collectively with the aforesaid Union asthe exclusive representative of all the employ-ees in the above-described appropriate unit,and, if an understanding is reached, embodysuch understanding in a signed agreement.WE WILL offer the following named em-ployees full reinstatement to their former jobsor, if such jobs are no longer available, to sub-stantially equivalent positions, without preju-dice to their seniority or other rights andprivileges, discharging, if necessary, any re-placements hired on or after November 1,1979:Hill, Patterson, Huskey, White, D. Lind-horst, Daniels, Carter, Pritchett, Byndom,Oppelz, DeGeare, L. Simpkins, Williams,169 DECISIONS OF NATIONAL LABOR RELATIONS BOARDTrifonas, Cox, Miller, Moon, D. Simpkins,Burnette, Oatman, C. Karagiannis, Keyes,Montgomery, Singer, Kaiser, R. Burnia,Mosier, Watson, G. Karagiannis, L. Burnia,T. Simpkins, Young, and Ranachowski.WE WILL make whole the above-listed em-ployees for any loss of earnings plus interestwhich they may have suffered by virtue of thediscrimination practiced against them.VULCAN-HART CORPORATION (ST.Louis DIVISION)DECISIONSTATEMENT OF THE CASETHOMAS A. RICCI, Administrative Law Judge: A hear-ing in this proceeding was held in St. Louis, Missouri, onJanuary 29, 30, and 31, and on February 1, 1980, oncomplaint of the General Counsel against Vulcan-HartCorporation (St. Louis Division), herein called the Re-spondent or the Company. The complaint issued on De-cember 6, 1979, based on a charge filed by Stove, Fur-nance and Allied Appliance Workers International Unionof North America, AFL-CIO, Local No. 110, hereincalled the International. The essential issues to be decid-ed are whether the Respondent illegally withdrew recog-nition as collective-bargaining agent from Local 110 ofthe International Union and thereby violated Section8(a)(5) of the Act, and whether it discharged a numberof its employees for engaging in a strike, in violation ofSection 8(a)(3). Briefs were filed after the close of thehearing by the General Counsel and the Respondent.Upon the entire record, and from my observation ofthe witnesses, I make the following:FINDINGS OF FACTI. THE BUSINESS OF THE RESPONDENTThe Respondent, a State of Missouri corporation, isengaged in the manufacture, sale, and distribution ofcoolers and freezers and related products, in its plant inthe city of Kirkwood, Missouri, the only facility in-volved in this proceeding. During the year ending June30, 1979, a representative period, in the course of its op-erations the Respondent manufactured and sold from thisone plant products valued in excess of $50,000, shippedto out-of-state locations. I find that the Respondent is en-gaged in commerce within the meaning of the Act.II. THE LABOR ORGANIZATION INVOLVEDThe Union directly involved in the labor disputewhich gave rise to this case is Local 110, of the namedInternational. In its answer to the complaint, the Re-spondent disputes the labor organization status of thatLocal organization. As it developed at the hearing, theattack on its status as a labor organization within themeaning of the Act is based upon assertions other thanthose that go to its normal structure and regular func-tioning as a membership organization devoted to repre-senting employees vis-a-vis their employers in the collec-tive-bargaining process. The record shows clearly Local110 has a membership roll, collects dues, elects officers,and, in fact under collective-bargaining agreements, rep-resents employees in the regular negotiation process.Holding in abeyance for the moment the question ofwhether particular events related to this case disqualifyLocal 110 from functioning as a regular labor organiza-tion, I find that Local 110 of this International Union is alabor organization within the meaning of Section 2(5) ofthe Act.III. THE UNFAIR LABOR PRACTICESA. Picture of the CaseThis International Union's Local 110 has been the bar-gaining agent, under successive collective contracts, forthe production and maintenance employees of the plantinvolved in this case for 10 years. The last agreement, ineffect from 1976-79, by its terms expired on September21, 1979. The Union's committee and management mem-bers met in bargaining negotiations six or eight timesbefore that date, but with no agreement reached the em-ployees struck at midnight of September 21. Of the ap-proximately 38 employees involved, all but 3 ceasedwork. The strike was still in progress at the time of thehearing 5 months later.The parties met again in a bargaining session on Octo-ber 3, and after several hours of discussion a tentativeagreement was reached, subject to ratification by the em-ployees, the union committee saying it would recom-mend acceptance. At a union meeting several days later,employees rejected the Company's offer by a great ma-jority.The parties met again on October 12, where againafter extended negotiations a number of languagechanges were made in the proposed contract at theUnion's request. On October 16, the Company wrote aletter to every employee, inviting them to return to workand saying it would immediately put into effect every in-creased benefit-including direct raises in pay-which ithad offered the union committee. The letter stated thatoperations would be resumed on October 22, that anystriker who did not return would be replaced, and thatthis was being done because the employees had rejectedthe Company's last offer. Attached to this letter was adetailed copy of the substantive terms of the Company'soffer, including the pay raises and other increases in eco-nomic and fringe benefits.The Company also wrote a second letter to each strik-er individually on October 22. After telling them it hadstarted to hire new employees, the letter stated, amongother things, that "each person who has been replaced...has, by not coming to work, lost his or her right toimmediate reinstatement when and if the current strike issettled...." By the end of the month, two or threestrikers had returned and some replacements had beenhired.There were further meetings between the parties, theCompany raising some of its economic proposals, includ-ing further offers of pay increases. By letter dated No-170 VULCAN-HART CORPORATIONvember 1, the Respondent wrote a letter to the Unionsaying it was withdrawing recognition and would nolonger bargain with it. In consequence of that letter, theparties never met thereafter.A final letter to a substantial number of the employeeswho were on strike was written and sent out on October30. This one started by saying, "This is to inform youthat your employment with this Company has been ter-minated by the hiring of a permanent to replace you."The letter then went on to explain how the employeehad permanently lost any right to continue in effect his"insurance coverages" by payment of the premiumthrough the Company "because of your loss of employ-ment status," and added that he would soon be advisedof any rights he might be entitled to under the Compa-ny's pension plan. The letter closed with saying that, ifthe employee had any thought of ever again working forthe Respondent "as a new employee," he should keepthe Company advised.During November a few more strikers returned towork, but a majority of the original group are still onstrike. In January, the Company ignored a written re-quest for bargaining by the Union.The complaint alleges that as to each employee towhom it sent its October 30 letter, the Respondent infact discharged them and thereby illegally discriminatedagainst them in violation of Section 8(aX3) of the Act.The Respondent sent more such letters, in exactly thesame language, to still other strikers during November.As to those employees also the complaint alleges like fur-ther violations of Section 8(a)(3).A second major allegation is that by withdrawing rec-ognition from the Union as exclusive representative of itsproduction and maintenance employees on November 1,the Company unlawfully refused to bargain, and therebyviolated Section 8(a)(5). There are further allegations ofviolations of Section 8(a)(l)-restraint and coercion-which will be pinpointed below.B. The Defense ContentionsDenying the commission of any unfair labor practices,the Respondent advanced, at the hearing, a number of af-firmative defenses which cannot all be clearly stated.There is a vague, conclusionary quality that pervades allof them. The only one I can clearly set forth is the asser-tion that, when it withdrew recognition from the Unionon November 1, the Company had "objective consider-ations" to justify such conduct.As to the discharge of a great number of strikers, somebefore November 1 and some after, the Respondent ex-plains its letter of October 30, which in so many wordstold each striker he was no longer an employee of thisCompany, as no more than advice that he had been "re-placed."A more pervasive argument, obliquely repeated againand again throughout the unduly extended record of tes-timony, rests upon the single fact that throughout thebargaining negotiations, and continuing later during thestrike, there existed a personal antagonism between theprincipal company negotiator and the president of theLocal Union. In April 1979, Richard Klohr, the plantmanager, fired William Lindhorst, a production employ-ee, for "raising hell" and being "insubordinate" to him,as Klohr said at the hearing. Lindhorst filed a grievance.Although, thus, in laid-off status, Lindhorst was electedpresident of the Local Union in June. When the partiesmet in bargaining sessions, with both Klohr and Lind-horst as leading spokesmen, Lindhorst's grievance wasabout to reach the final arbitration stage. That Klohr dis-liked Lindhorst, resented his very presence at any meet-ing, and held him personally responsible for all the illsthat befell the Company throughout the events givingrise to this case could not be clearer from the totality ofhis testimony. And while Lindhorst sounded less antago-nistic toward the man who had fired him, I think it fairto hold, again considering all the relevant factors, that hefelt no special affection toward him. Based on this onereality of record, counsel for the Respondent, on itsbehalf, articulated a number of facts and a number ofconsequent conclusions of law, as follows: (1) Lind-horst's purpose, in leading the employees -to strike, wasnot to further their economic interest-that concertedactivity protected by the statute-but to cause such fi-nancial hurt to the Company that it would fire Klohr. (2)When the employees voted to reject the Company's Oc-tober 3 offer, they did so because Lindhorst lied to themabout the agreed-upon provisions, hid from them the trueconcessions, and deliberately misled them in order to ad-vance his personal vendetta against the plant manager.(3) If the mass majority of the employees continued tostrike, it was not because of allegiance to the Union, orany resolve to press their concerted demands for im-proved conditions of employment, but instead out of fearof personal injury engendered by Lindhorst and his inti-mates.From all this, the Respondent then makes a number offurther arguments. Since the Local Union, led by Lind-horst, was not engaged in honest collective bargaining,the Company was never obligated to deal with it at all.The purported supporting analogy is Bausch & Lomb Op-tical Company, 108 NLRB 1555 (1954), where the de-manding union was engaged in a commercial enterprisein direct competition with the employer. Next, a numberof strikers, co-conspirators with Lindhorst, were notreally strikers but rather engaged in disruptive tacticsaimed at destroying the Company. They were thereforeneither protected from discharge nor in any event enti-tled to reinstatement tomorrow. And finally, because theemployees had been misled, and because they had beenintimidated, it follows they had disaffected from theUnion, and no longer wanted to be represented by it.Ergo: Regardless of whether or not the record shows thekind of "objective considerations" which under Boardlaw alone can justify withdrawal of recognition (See Ce-lanese Corporation of America, 94 NLRB 664 (1951)), theRespondent was never under any obligation to bargainwith Local 110.It is all one ball of wax. This because the personal an-tagonism between the general manager and the unionpresident is really used to support every conceivableaspect of the Company's multiphrased defense.171 DECISIONS OF NATIONAL LABOR RELATIONS BOARDC. Further Evidence, Analysis, and ConclusionsOn the basis of the entire record, I find no merit inany of the Respondent's defenses.We start with the literal withdrawal of recognition onNovember 1. Holding in abeyance for the moment theidea that the Union never represented these people at allbecause of Lindhorst's alleged machinations, did the Re-spondent have objective grounds for doubting continuedmajority status in the long-established agent?When the Respondent wrote to each and every one ofthe strikers on October 16 that, if they would come backto work, it would pay them more money than they wereearning before going on strike, it committed the first of anumber of acts which today absolutely deny it the rightto assert it had objective basis later for doubting theUnion's continued majority status. It literally bypassedtheir statutory bargaining agent, in direct disregard ofthe law, which binds the employer to deal with-andonly with-the majority representative. Moreover, it wasoffering direct payment to induce their abandonment ofboth the Union and their protected right to act in con-cert. And it did in fact-before withdrawing recognitionfrom their Union-pay the three strikers who returnedthe added money. Objective grounds for questioning ma-jority means the employer learns of employee activity-born within them entirely apart from employer induce-ment-rationally indicating voluntary abandonment oftheir union. The immediate grant of more money wasboth a refusal to bargain within the intendment of onesection of the Act, and a discrimination, againt prohibit-ed by the Act, to coerce rejection of union representa-tion. For the Respondent now to say all this proves theemployees independently rejected their old union is but aplay on words.This improper bypassing of the Union took otherforms as well. Management agents talked to strikers onthe picket line-still during the month of October-trying to sell them the advantages of its contract offerwhich the employees as a total group, acting throughtheir Union, had rejected. A very revealing aspect of thisapproach is reflected in the activities of one MelvinPittle, the chief of a private guard service hired by theCompany during the strike-"to record any incidents...untoward to the Company or to the strikers ...toprotect ...the Company and the property." DuringOctober, in the several talks between company and unionagents in negotiations, there was much disagreementabout certain overtime provisions the Company demand-ed in a final contract; agreement on that important issuewas never reached. Pittle testified that late in October,while on duty as a guard, he had three or four copies ofa few pages of the Company's last proposals to theUnion, the ones dealing with the disputed overtime issue,in his hands and showed them to three strikers on thepicket line-Charles White, Jim Williams, and WilliamCox. Pittle explained at the hearing that he had talkedwith some strikers earlier and had learned that a reasonfor the strike was the question of the overtime issue. Hewent on to testify that he asked the three strikers to readthe copies he had in his hands. "I explained to them thatthey had told me over a period of time that the objec-tions to signing was the overtime. And expressly askedthem, 'Have you seen this contract for yourself or areyou only judging by what you are told?"' When one ofthe strikers, Williams, said he had not seen the contract,the guard went on: ".... Would you be interested inreading it and what would your reaction be if you foundit to be different than what you've been told?" AlthoughWilliams responded he did not think his position wouldchange, Pittle gave each man a copy. His testimony con-tinues: "And after that they gave it back, returned it.And their indication after reading it was that they hadbeen misled. This is what they told me. 'They said, Thisdoes not say what we were told.' And Charlie Whitestated that they felt he had been lied to." Pittle ended bysaying he reported all this to Plant Manager Klohr. Histestimony here set out is now said to help prove the Re-spondent's claimed objective basis both for its withdraw-al of recognition and its contention that this was not anhonest strike but a plan to destroy the Company.I do not believe Pittle's story about what any employ-ee told him. Charles White was called as a witness bythe Respondent and said not one word about any con-versation with the guard. Williams was not called to tes-tify at all. And Cox, called by the General Counsel inrebuttal, denied any talk with Pittle about the contract,or even that the guard ever showed him any documentat all. His testimony is that it was Klohr who gave himthose reprints on the picket line, and that another striker,Paul Doehmelt, was then with him. Cox said the twostrikers tried to convince Klohr to come to a unionmeeting and explain things to the employees, but thatKlohr refused. The witness then quoted Klohr: "He justsaid he thought the union was giving us a ripoff." Thiswas management trying to implant in the minds of thestrikers the idea that the Union officers, or committee-men, were frauds, and that the strikers should abandontheir leaders, not the employees giving the Respondentobjective basis for concluding they had quit their Unionvoluntarily. In fact, a fair appraisal of all Klohr's testimo-ny supports a finding that a number of times, in his talkswith strikers, it was he, not they, who urged the viewthey were deliberately being misled.'I In his greatly repetitive and conclusionary testimony, Klohr testifiedabout conversations with Waller, a striker. At times he said Waller camewith three other strikers, at other times he said Waller came alone orwith only one or two others. But at one point Klohr said that "in lateOctober or early November" Waller said to him "he was very fed upwith Bill Lindhorst. He figured the Guy was just leading him down toperdition." Klohr continued that he reported this in writing to his superi-ors and produced what he said was a contemporaneous record he made.It reads as follows:I asked Waller why he was out there and he said "Hell, I don'tknow everyone is so confused. Lindhorst says vote for this or thatand we do. I said do you understand that overtime issue and hesaid-yes-hell, I ain't against overtime-you know that. I said whyare the people out there then. He said they think it's a big contestbctween you and Lindhorst-'why don't you give in, Dick."' "Giveus the five unexcused absences in a 8 week period. You give fiveovertime refusals-what's the big deal?" I said the big deal is thatLindhorst is holding you guys out there to get more and there isn'tgoing to be any more. I got my butt chewed out for giving morebecause I was assured that that would get a contract. I was lied tojust like you're being lied to during this strike. The overtime issuewas taken care of 3 Oct. 79 and your committee concealed the truthfrom you and lied to you about it. I told him he was Lindhorst'sContinued172 VULCAN-HART CORPORATIONBut there is more reason for rejecting Pittle's testimo-ny on this heart question. In colorful language he spokeof how he used to converse amicably with the men onthe picket line, inquiring about their problems and whythey were hurting themselves by striking. He detailed atthe hearing how he was "confused," "really not any ofmy business, but I'm a human being," it was "Christ-mas," and "I had to look my children in the face atChristmas." Pittle continued that while wandering aboutthe plant inside the offices he chanced to see on the man-ager's desk a copy of the proposed contract, read it, andrealized this was about the overtime question that wascausing the trouble. So he made a few copies. He addedhe talked to Klohr about it by saying: "If this is that con-tract," I said, "Obviously, they couldn't have seen it be-cause they are telling me that there is mandatory over-time and this does not indicate what they are saying." Atits critical points, Pittle's testimony reads like a para-phrasing of the Respondent's basic defense that of neces-sity the strikers were being defrauded by the Union.Searching the company offices and selling the Employ-er's view to striking employees are not functions encom-passed in the duties of a security guard. No amount ofdescriptive argument in justification can make Pittle'sstory credible. I have no reason for not believing his orKlohr's testimony that the two decided Pittle should gooutside and explain to the men why they were wrong incontinuing the strike. But on the total record, I am con-vinced that it was Klohr, using Pittle as his agent, whodevised the technique of this dealing unilaterally with theemployees in order to avoid continuance of the collec-tive-bargaining process dictated by the statute.Pittle told another story. He said that as he talked withLindhorst on the picket line, the union president toldhim that 2 weeks before the strike he, Lindhorst, hadcaused a slowdown in order to put the Company in thered, and that his purpose was to see that the companypresident would fire Klohr. Again, Pittle added he re-ported this to Klohr. I do not credit his testimony at all.The attack upon Union President Lindhorst, spokenalmost entirely by Plant Manager Klohr, was intended toprove both that the Company had objective basis fordoubting majority and that this was not "union activity"at all. Klohr was not a credible witness and his total tes-timony falls short of proving his essential assertions.There are many reasons for this credibility resolution.When the strike started Lindhorst's grievance, anenthis earlier discharge, was just about to be heard by anarbitrator. In fact it was heard on October 5, 2 days afterwhat Klohr now says was a final settlement with theunion committee led by Lindhorst but which Lindhorstslave. He said "I could never live with my old man-he would comeback to haunt me if I ever crossed a picket line." I said, "If the kindof irresponsible union leadership you have out there inspires you tostay out then you can only hope to reap what you sow. I toldGordon the only thing, unfortunately, that these people, in a group,understand is force. Try to be nice or give in and they take that as asign of weakness and they will endeavor to exploit you. Again, I of-fered my resignation and he indignantly reiterated that that wouldsolve nothing and that we must stick by our stand."This was not the employee turning against his union. It was the man-ager, as recorded in his own hand, giving vent to his hate of Lindhorstand trying hard to forment discord within the Union.deliberately misrepresented to the employees in order to"get" the manager. Understandably, Klohr was vexedwith the man, to say the least; he knew they were on theverge of giving each other the lie as to whether the em-ployee had really been "insubordinate" to the boss. Thetwo must have irritated one another on October 5, andthe strike continued, into the very period-the next 2 or3 weeks-when, according to Klohr, he learned of Lind-horst's misconduct. And, when Klohr first took the standin this case as a defense witness. on January 30, it wasexactly 5 days after the arbitrator had issued his decisionordering Lindhorst's reinstatement.Klohr's testimony-he testified on 2 separate days-isridden with continuing conclusionary phrases, vaguestatements of opinion, and repetitive hearsay reports ofwhat returning strikers told him was their opinion ofLindhorst as a union official. And in a number of veryprecise quotations which the witness attributed to namedemployees, these employees appeared as witnesses andcontradicted him outright. Indeed, some were evencalled by the Respondent!Klohr testified that on the picket line one day he dis-cussed the terms of the Company's proposals with strik-ers Williams and Oatman, and that they told him theyhad been misinformed about a certain overtime provisionat the union meeting by Lindhorst. Later both of thesemen returned to work across the picket line. Williamsdid not appear at the hearing. But Oatman did come asthe Respondent's own witness. He said he did see "theinitial agreement" on or about October 3 (this was theCompany's offer which the employees rejected). Oatmanwas on the Union's bargaining committee; he surely musthave seen whatever agreement was reached there. Aftersaying he returned to work because he "needed themoney," Oatman then very clearly stated he had no con-versation at all with Klohr outside the negotiation meet-ings. Klohr also testified that on October 24 strikerGlenda Robertson telephoned him and said "she wantedto come back to work but she was fearful." Robertsonwas also later called as a witness by the Respondent, andsaid she only returned to work because she "needed myjob," and that her sole concern was over her "co-work-ers" being outside while she was inside. She then said allshe told Klohr was she wished to come to work andasked whether the Union could do other than fine herfor crossing the picket line. Klohr answered she shouldconsult the NLRB. Robertson closed with saying shesaid nothing else to the manager and that she neverspoke about Lindhorst to "any boss at the plant."Again, Klohr testified that in mid-October he had aconversation with Stella White-the first striker toreturn. He quoted her: "She indicated that the people feltthat the main reason that they were out was because of aconflict between Dick Klohr and Joe Lindhorst. She saidthat they felt that if Klohr and Lindhorst weren't aroundthen all the people would be back to work." Klohr alsoquoted White as saying to him: "She said there weremany, many people out there that wanted to come acrossbut they were all afraid of Lindhorst." The witnesscolorfully added that White was a "courageous little girlI will tell you." All of this recital by Klohr was com-173 DECISIONS OF NATIONAL LABOR RELATIONS BOARDpletely denied by White herself. She testified that all sheever told Klohr was she wanted her job back and noth-ing else. When a respondent calls two witnesses in de-fense and the employees who turned against the Union asstrikebreakers give the lie to the supervisor who putsantiunion words in their mouths, which of them is the re-spondent vouching for? I certainly believe White's de-nials.Still, according to Klohr, Paul Doehmelt, a strikerwho returned to work on October 23, telephoned himtwice the day before to say ". ..he was concernedabout was coming back to work. He was afraid becauseof threats that had been made to him. And that he wouldhave been back sooner except he did not want to gethurt." Klohr added that later Doehmelt told him he had"received several threatening telephone calls because hehad come back in." But Doehmelt, also a witness, testi-fied that he said nothing to Klohr when he returned towork, and only came back not to lose his job of 25 years.As to any earlier conversations, he said he only calledthe day before to ask was the job open, and was toldyes. The witness made clear he never talked to Klohrotherwise.The story goes on and on in like fashion. There wouldbe no point in detailing it all. A final indication of howunreliable Klohr's total testimony is will suffice. At onepoint he said that on or about November 1 a strikebreak-er-one Rosenhauer-reported to him that he had beenthreatened and physically assaulted by union pickets. Ro-senhauer did not testify. To support his oral recollection,Klohr produced two documents which he said weremade in his usual way and therefore proved the purport-ed conversation. One is a handwritten note, in his ownhand, stating that Rosenhauer had related to him how"Bill Oppelz and Don Patterson" had assaulted him. Thisslip bears the stamp "Nov. 1, 1979." The second docu-ment is a full page, single spaced, typewritten story,signed, Klohr said, in Rosenhauer's own hand. It tells along story of the man being called a scab, having a stickwaved at him, being invited to fight, and having a "bot-tle's worth of beer" thrown into his face. It is a revealingpiece of paper. Nowhere, in type, does the name Oppelzor Patterson appear. Klohr said the statement was writ-ten in long hand by Rosenhauer, at the manager's re-quest, and then typed by Klohr's secretary. But in themargin, in Klohr's handwriting, appear the names "BillOppelz and Don Patterson." Klohr said he added this: healso said Rosenhauer wrote out his handwritten reporton November 9. But if Rosenhauer knew, on NovemberI-as Klohr said he noted at the time--the names of themen who had assaulted him, he would have put theminto his later written statement. To cover this gap, Klohrsaid he personally, not Rosenhauer, learned the identityof the attackers by passing Rosenhauer's description to asecurity guard, who "felt" it must have been those twoparticular men. Klohr also said he himself added to thetypewritten document placed in evidence the place ofthe occurrence-"in front of the plant." And to top it allthe only date appearing on the paper is stamped "Oct.30, 1979."I deem this typewritten exhibit a completely fraudu-lent, self-serving document. It serves only to help dis-credit Klohr all the more as a witness in this case. I donot believe a word he spoke about any conversation withstriker Rosenhauer.As set out above, on October 30, the Respondentmailed a personal letter to each of 19 strikers, telling ev-eryone of them that he was no longer an employee ofthis Company. Artfully, at several places, the languageof the letter speaks of the strikers having been "re-placed" or "permanently replaced." It matters notwhether such a letter used the word "fired" or "dis-charged." It is enough that the message made clear theemployee had lost all status as an employee. It was a"discrimination in regard to hire or tenure of employ-ment" as the phrase appears in Section 8(a)(3) of theAct. That the reason why the Respondent so cut off theemployees' employment was because they had chosen tostrike could not be clearer and deserves no further com-ment. And that the discharge of a man for striking is anunfair labor practice hardly calls for discussion here.N.LR.B. v. Fleetwood Trailer Co., Inc., 389 U.S. 375(1967).Every argument advanced by the Respondent duringthe hearing and in its brief, intended to classify this dis-charge letter as no more than a correct statement ofBoard law, fails. There is really no need to speak atlength in this Decision of all of the diverse contentionsarticulated, because all of them, regardless of their sepa-rate failings, are reduced to complete irrelevancy by asingle error of law which underlies the entire defenseconcept. There is no such thing as permanent replace-ment of a striker-i.e., such as to permanently cut off hisemployment status or rights-before the strike is ended,or before the employees as a group offer to return towork. The idea that a man still on strike with his fellowemployees-be it an economic or an unfair labor practicestrike-can be replaced with finality does absolute vio-lence to Board law. The test of reinstatement rights of astriker can only come when the strike is abandoned. Re-placements come and go, as indeed, even this recordshows. Of the replacements who are hired, some beforeand some in the several days after October 30, four quitbefore October 30, four more quit by November 5, andfour more quit by November 16. However the Respond-ent chose to describe this or that replacement, it is still afact that that job, the one occupied only temporarily inOctober by a man then called a "replacement," was openagain in November. Had the strike ended then, one ofthe strikers, even the man who was fired on October 30because of that particular "replacement," would havehad a statutory right to reinstatement-not limited to anyright to apply as a "new employee," as he was told inthe discharge letter. Cf. N.L.R.B. v. Great Dane Trailers,Inc., 388 U.S. 26 (1967); General Electric Company, 80NLRB 510 (1948).All this, to say nothing of the fact that, again underthe clearest Board law, a striker retains a measure of re-instatement rights even if at the moment the union aban-dons the strike all positions have been permanently filled.He has a right to preferential recall. The Laidlaw Corpo-ration, 171 NLRB 1366 (1968), enfd. 414 F.2d 99 (7thCir. 1969), cert. denied 397 U.S. 920 (1970). When the174 VULCAN-HART CORPORATIONOctober 30 letter told every employee he must file a newapplication if ever thereafter he should wish to return towork, he was then and there being "discriminated"against, again in violation of legal rights, purely becauseof the fact he had engaged in concerted strike activity.Taken together, all the theories of defense, howevervariously stated, amount to no more than the fact thatthis Respondent disagrees with, or does not like, estab-lished Board law. It classified all the strikers in order ofaccumulated seniority; it now says that, every time anew man crossed the picket line to work, he was allotedthe precise seniority slot of this one striker or that, de-pending upon when the strikebreaker arrived. It is thenargued that strikebreaker A, having replaced striker A-determined by his relative old seniority-caused strikerA forever to lose his job. It is a seemingly persuasive po-sition but again ignores Board law. The employer maynot accord greater seniority to the replacement than washeld by the striker before he went on strike. SeeN.LR.B. v. Fleetwood Trailer Co., supra.A companion defense argument is that whenever anoutsider was hired to fill the particular job previouslyheld by one of the strikers-as the Respondent made ex-plicit in its letters to the strikers, on a one-to-one basis-or whenever the department-there were four-in whichparticular strikers had worked was filled, the pinpointedstriker whose job had been filled or all those in a depart-ment which had been filled were therefore automatically"permanently replaced," and lost all status as employeesthat very moment. This is but another attempt-via aplay on words-to avoid the rule that strikers are enti-tled to reinstatement, whenever the strike ends, on anyjob that is open and that they are qualified to fill. Herethe Respondent would view the single strike as 38 sepa-rate strikes, as though each striking employee constituteda separate bargaining unit whose strike had nothing to dowith the activities of his fellow workers. The fact isthere is no reason for holding that job assignments in thisplace are not interchangeable, or that a man previouslyworking as an assembler could not do the work of amounter, framer, or a refrigerator man. There is no proofat all that one man could not do the job of another.Rather, there is proof positive to the contrary. Therecame a time when the Respondent put certain strikerswho broke ranks back to work, and, because the pin-pointed assignment he had filled was occupied, placedhim on another job. This happened in three or four in-stances. In short, the whole contention about permanentreplacement while the strike was in full progress, howev-er phrased, is just a lot of words meaning nothing.I find that on October 30, by writing letters to 19strikers telling them they were no longer employees ofthis Company, the Respondent illegally discharged all ofthem and thereby violated Section 8(aX3) of the statute.2s The October 30 letter was that day sent to the following 19 employ-ees: Hill, Patterson, Huskey, White, D. Lindhorst, Daniels, Carter, Prit-chett, Byndom, Oppelz, DeGeare, L. Simpkins, Williams, Trifonas, Cox,Miller, Moon, D. Simpkins, and Burnette.Between November 2 and 14, the Respondent sent exactly the sameletter to the following 14 individual strikers: Oatman, C. Karagiannis,Keyes, Montgomery, Singer, Kaiser, R. Burnia, Moiser, Watson, G. Kar-agiannis, L. Burnia, T. Simpkins, Young, and Ranachowski. The same ar-guments, pro and con, are made by the parties with respect to these 14I also find, as precisely alleged in the complaint, thaton November 1, by writing to the Union that it waswithdrawing recognition, the Respondent refused to bar-gain in violation of Section 8(a)(5) of the Act.3It has notproved, by convincing evidence on this record, that ithad objective basis for doubting the Union's continuingmajority status. Only the day before it had unlawfullydischarged 19 of the strikers. For it now to say all thoseemployees are not to be counted in appraisal of theUnion's representative strength on November I defiescomprehension. It may be true, a fact that is absolutelyirrelevant to the issue presented, that by November I thenumber of employees at work amounted to more thanhalf the total number represented by the Union at thestart of the strike. But Board law also holds that there isno reason for presuming that strike replacements do notdesire to be represented by the striking union. But of amuch greater significance in the case at bar is a morefundamental principle of Board law. As the SupremeCourt said in Medo Photo Supply Corporation v. N.LR.B.,321 U.S. 678, 687 (1944):Petitioner cannot, as justification for its refusal tobargain with the union, set up the defection ofunion members which it had induced by unfairlabor practices, even though the result was that theunion no longer had the support of a majority.It is the realities that count, not words or the particu-lar phrasing of the pleadings in litigation. The truth isthe Respondent itself induced at least some of the strik-ers to quit striking and to abandon their Union, by itsown improper behavior vis-a-vis their Union. This it didwhen it unilaterally offered them raises in pay over theirprevious earnings. This was no impasse, for negotiationsbetween the parties went right on. Meetings took place,telephone conversations were had, and the Companykept adding to its economic offers seeking to win accept-ance by the Union. Indeed, as late as October 27, only 4days before withdrawing recognition, the Company'slawyer was authorized by the company president to raisethe ante to George Pierson, of the International Union,then speaking on behalf of the Local. He did that, ac-cording to his own testimony. If ever collective bargain-ing can be called a sham, it is when the employer keepstalking to the employees' exclusive representative whilesimultaneously handing them more money on the side.These are facts that cannot be ignored, even if noformal findings of illegality in the October 16 letter aremade. This reasoning applies with equal force to the ac-tivities of the Company's agents before the letter of No-vember I in attempting to persuade the employees thatthey would be better off accepting the Employer's termsletters and these 14 strikers. For the same reasons set out above as to theorigninal group of 19, I find that, as to each of the 14 strikers whom theRespondent discharged in November, it violated Sec. 8(aX3) of the Act.s I find, as alleged in the complaint, that the following is the unit ap-propriate for bargaining in this refusal-to-bargain case: All productionand shop maintenance employees in the Company's South Oak Driveplant, excluding office clerical employees and all supervisors as defined inthe Act. This is precisely the unit covered by the parties' 1976 and 1979contract, and while the Respondent in its answer disputed its appropriate-ness, there is no evidence in any way tending to question its correctnea.175 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthan adhering to their prounion resolve. Rejection of aunion induced by the employer is the opposite of what iscalled "objective consideration" for questioning majority.The most pertinent fact, which is not proved by hearsay,is that the vast majority of employees stuck to theirstrike. In sharp contrast to the repeated assertions-with-out direct evidence-that the employees had becomeantiunion minded, the very opposite is the clearest thingon this record.Not only does the record testimony fall short of prov-ing affirmatively Klohr's conclusionary statements thatthe employees wanted to get rid of Lindhorst, but it con-tains very substantive and precise testimony that theplant manager was prepared to do anything to removethe Local president entirely from the collective-bargain-ing picture. It will be recalled that on October 5 Lind-horst's arbitration case-the grievance aimed at winninghim reinstatement-was to take place.Lindhorst testified that at the October 3 meeting, inthe FMC office, where the parties negotiated at length,company counsel, Tockman, drew him aside and spokeabout the possibility of Lindhorst returning to work witheverybody else when the contract was ratified, and thatin return Lindhorst was to resign from union office anddrop the arbitration case. Tockman also suggested heshould speak to Klohr about the matter the next day.Lindhorst's testimony continues that on October 4 hewent to Klohr's office where the manager told him ". ..that I would be reinstated in the company with my fullseniority and I would be given all my vacation time ...which ever I preferred, and I would receive no backpay.Also I was to resign my office as president. I was to signa paper stating that I would not run for office for the du-ration of the 3-year contract. I was to drop Labor Boardcharges I had filed against the Company and I was todrop an arbitration case ... ."The lawyer's version of this is that in speaking to bothLindhorst and Voerkel, the Union's International repre-sentative, he expressed "concern" over the fact a dis-charged man was so active in the bargaining, that he feltthe officers would therefore be "less than enthusiastic" intheir recommendations that the employees as a wholeratify the Company's offer, that "we felt very stronglyabout the situation because in our position-from our po-sition, involved a union officer engaging in certain con-duct in front of employees which set a bad example as aunion officer." The lawyer also recalled having said "Wewould recommend ...that he would be reinstated ...with full seniority rights. ..that he would be on proba-tion for a period of time." When Voerkel asked, "Whatdifference does it make if he's a union officer or not?"Tockman came back with "I think it sets a bad examplefor other employees to see someone blow up at manage-ment in their presence, and I think you should seriouslyconsider during this probation period, having someoneelse run the show for the Union ... ."I credit Lindhorst against the other two men. For onething, Klohr, on this very subject, as well as in manyother places in his long testimony, was argumentative,evasive, and indirect. As to the lawyer, the admission ofconcern over Lindhorst's continued participation in thebargaining is an indirect admission that the idea of re-moving the man from the position was part of the discus-sion. In any event, for him to have suggested in the con-versation that "someone else run the show for theUnion" is but a paraphrasing of Lindhorst's more explicittestimony.In her brief, counsel for the General Counsel asks thata pinpointed unfair labor practice finding be madeagainst the Respondent based solely on this incident. Shemay be right, but I do not think it important to belaborthat legal question here. What is important, as this testi-mony clearly reveals, is that management was very muchopposed to Lindhorst's activities, and itself wanted himout of there. This was before the employees voted toreject the Company's offer, and the major thrust of thedefense is that it was starting then that Lindhorst beganto frustrate the employees' desires and to make a mock-ery of the strike. When the lawyer said, before the em-ployee vote, and according to his own testimony, thatthe union officers "would be less than enthusiastic," hewas himself starting the ball rolling on what later wasblown up into a full defense of the entire refusal to bar-gain a few weeks later. The General Counsel correctlydescribes the October 3 and 4 conversations as "thepurest form of interference in the employee protected ac-tivities and an attempt to undermine the leadership."There came a time when the strike, which started onSeptember 22 as an economic dispute, was converted toan unfair labor practice strike. On what date? Again, therealities come into play. For sure, on October 30, or onNovember 1, it was an unfair labor practice strike, whatwith 19 violations of Section 8(a)(3) having been com-mitted on October 30, and a direct unlawful withdrawalof recognition on November 1. But the misconduct bymanagement started on October 16, when it effectivelyfrustrated the protected concerted activity of the Unionby collaterally bribing the employees away from contin-ued adherence. It was not an impasse situation, wheresuch bypassing of a bargaining agent might have beenjustified. If Board law can say that an act literally la-beled an unfair labor practice converts an economicstrike into an unfair labor practice one, I think must besaid with equal logic that the same misconduct-thesame in substance, that is-albeit not technically labeledillegal, must be deemed to have the same effect. I findthis strike became an unfair labor practice strike on Oc-tober 16.There is much conflicting testimony running throughthe record that is really tangential to the main issues ofthe case. The strike having been converted into an unfairlabor practice strike in consequence of the Respondent'sunfair labor practices and other improper conduct start-ing with its October 16 letter, all persons who are hiredthereafter and might still be at work when the Unionabandons the strike, must be dismissed to make way forany returning strikers. Mastro Plastics Corp., and French-American Reeds Mfg. Co., Inc. v. N.L.R.B., 350 U.S. 270(1956). And all the strikers who were illegally dis-charged-19 on October 30 and 14 the followingmonth-must be made whole for the entire period, be-ginning with the day of discharge and ending the daythey are reinstated to the jobs they had occupied. Abili-176 VULCAN-HART CORPORATIONties and Goodwill, Inc., 241 NLRB 21 (1979). Reinstate-ment means reinstatement under conditions of employ-ment as they existed the day they were discharged.Klohr talked to a number of strikers, on the telephone,on the picket line, and in his office. And in Decemberthe Respondent sent a letter to almost all the strikers,which at the hearing it contended was an unqualifiedoffer of reinstatement such as to cut off any backpay lia-bility at least from that date. Much of the testimonyabout the reaction to that letter, as well as about earlierconversations, is vague, indirect, largely hearsay, andmuch disputed. The Respondent also merged into all thisdiversified testimony about certain strikers having en-gaged in improper conduct on the picket line, or other-wise such as to have deprived them of all reinstatementrights under any circumstances, now or hereafter.It was the General Counsel's stated position at thehearing that this entire business, whether individuals whoattempted to return were or were not offered proper re-instatement, and whether the Respondent had a right, asit claims, to reject offers to return by certain other strik-ers, properly belongs to the compliance stage of the pro-ceeding. Unless it first be found, in final litigation, thatthe strikers were in fact discharged, these questionswould never be reached. Some witnesses, while testify-ing about the alleged unfair labor practices, said theywould not accept whatever it was the Company was of-fering them until the strike ends; others were not permit-ted to answer the question from the witness stand.There is, however, one reality that must be made clearnow, because it bears a very material relationship towhatever the compliance questions may be and becausethe record as it stands warrants the factual finding. Thecharge in this case was filed on November 2, 1979, in-cluding an allegation that strikers had been discharged,and the complaint issued on December 6, 1979. Begin-ning on December 5, and a number of times during thenext 2 weeks, the Respondent mailed a form letter-withthe return dates variously inserted-telling individuallynamed striker there was a "job opening available" forhim, that he could report "for this vacancy" by a certaindate if he were "interested," and that if he did not itwould be assumed he did not want the job. Some em-ployees came back to work, a few came back but wererejected, but most of the strikers ignored the letter.I find, on total record, that the Respondent did notoffer adequate reinstatement to the discharged employeesby this letter. The discharge letter-bearing the date ofOctober 30, even when mailed out in November-ex-pressly told each man, more than once in the same mes-sage, that, if he ever came back, it would be "as a newemployee." Between November 13 and 20, 12 strikers re-turned to work. Upon arrival, each was required to com-plete an employment application (and each that day, atthe Respondent's suggestion and with the Respondent'sclerical assistance, wrote a resignation from the Union).More important, as Plant Manager Klohr testified clear-ly, each man was assigned a new seniority date "for pur-poses of layoff had [sic] recall." The Respondent did notequivocate as to this at the hearing. It meant that everyone of the returning strikers was subject to layoff beforeany strikebreaker who had been put to work before hisso-called reinstatement. But this is exactly what seniorityis all about; whose status is more secure, the strikebreak-er or the returned striker? Again, the Respondent wassimply flouting Board law, which says the most direct il-legal discrimination is to deprive the striker of his senior-ity because he struck. By denying the previously earnedseniority rights, the Respondent was not then offering,and has never since offered, adequate reinstatement op-portunity to any striker. I therefore find that as of thedate of the hearing the Respondent has never offeredany striker a bona fide or adequate reinstatement. Ameri-can Distillery Company, 245 NLRB 454 (1979). As toevery man who received that December letter, it mattersnot, insofar as his make-whole rights are concerned, howhe reacted to it. Moreover, the Respondent has failed toestablish a legitimate and a substantial business objectivefor such denial of accrued seniority previously earned bythe strikers. Cf. Freezer Queen Foods, Inc., 249 NLRB330 (1980).Some things of necessity will abide the events. What-ever money those strikers who returned have earnedwill, of course, constitute interim earnings in the compli-ance figures. But if there should be any discriminationagainst them because of the denial of their full seniorityrights, it will be an unfair labor practice under the statutechargeable to the Respondent.In repetitive detail the complaint lists what on its faceappears to be successive unfair labor practices committedby the Respondent in implementation of its actual dis-charge of all of 33 strikers, as already found herein.After telling 19 strikers on October 30, and 14 morelater, that henceforth their status would only be as "newemployees," the Company wrote further successive indi-vidual letters to all of them, reminding them of how theywere no longer employees and advising them to keep theCompany informed if they wished to be considered forfuture hire, sometimes telling them to give 5 days' ad-vance notice, sometimes suggesting other defensive meas-ures on their part. All these letters were no more thanrestatement of the fact the employees had been dis-charged with finality. They were all intended to continuethe coercion-to force them into abandonment of theUnion and the strike-achieved in the fact of discharge.The General Counsel asks for pinpointed unfair laborpractice findings with respect to each and every suchletter. But no purpose would be served by discussion atlength here of what was no more than a continuation ofthe Respondent's overall illegal treatment of the strikers.This pointless repetition also appears, both in the com-plaint and in the General Counsel's brief, in the fact ofdenial of earned seniority to returning strikers. Somewho returned were told they had lost their seniority-forlayoff or recall, others were told they would lose it theday they might be rehired. With the overall finding al-ready made that it was, is, and will always be an unfairlabor practice for the Respondent to deny such seniorityto returning strikers, both those who have come backand others who were still on strike at the time of thehearing, it follows that any implementation of such an il-legal policy is, and will be, an unfair labor practice atany time in the future. This record does not show177I DECISIONS OF NATIONAL LABOR RELATIONS BOARDwhether any returned striker has already suffered dis-crimination on that basis, but it is enough to say that, ifthe Respondent ever in fact hurts a man for that reason,it will pay for that unfair labor practice one way or an-other. In the circumstances of this case, it is more impor-tant to issue this Decision on the basic issues, than todelay it by belaboring the obvious.This approach-to ignore the superfluous in the inter-est of an expedited decision-applies as well to still otherinconsequential details. For example, two men-Youngand Pritchett-attempted to return when invited butwere refused employment. The refusal was no more thanconfirmation of the illegal discrimination in violation ofSection 8(a)(3) in the discharge. A number of peoplecame back late in November, but were not given theirfull seniority. I see no purpose therefore in finding addi-tional unfair labor practices as to each of these men.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondent set forth in sectionIII, above, occurring in connection with the operationsof the Respondent described in section I, above, have aclose, intimate, and a substantial relationship to trade,traffic, and commerce among the several States and tendto lead to labor disputes burdening and obstructing com-merce and the free flow of commerce.V. THE REMEDYThe Respondent must, of course, be ordered to ceaseand desist from again committing the unfair labor prac-tices of which it has been found responsible. Affirmative-ly, it must be ordered to bargain with the Union in goodfaith on request. It must be ordered to offer complete re-instatement to everyone of the 33 named employees itdischarged on October 30, 1979, and during the month ofNovember. This affirmative remedy applies as well toevery striker who ever came back to work during thestrike in November, because the fact is that the job hewas given did not constitute adequate reinstatement-asthe term is used in Board law-to the job he had held,for it was minus his earned seniority. Any money theNovember returnees earned is interim pay, but that is an-other matter.There were four strikebreakers who returned to workbefore the October 30 letter of mass discharge. They,too, were denied their previously earned seniority, andthe reason for such denial, as admitted candidly by theRespondent, was because they had joined the strike. Theremedial order here therefore includes these four personsalso among the total group that must be offered an as-sured unqualified reinstatement.4Manager Klohr testified he refused to reemploy Young because ithad been reported to him that Young had threatened a returning strikerwith a gun on the picket line, and that when he accused Young of havingdone that the employee denied it. The man now said to have reportedsuch threat to Klohr was never produced as a witness. Young deniedever having a gun with him anywhere near the plant. I believe him and,again, do not credit Klohr.CONCLUSIONS OF LAW1. By withdrawing recognition from Stove, Furnaceand Allied Appliance Workers International Union ofNorth America, AFL-CIO, Local No. 110, as the exclu-sive representatve of employees in the appropriate bar-gaining unit, the Respondent has violated and is violatingSection 8(a)(5) of the Act. The appropriate bargainingunit is:All production and shop maintenance employees inRespondent's South Oak Drive plant, excludingoffice clerical employees and all supervisors as de-fined in the Act.2. By discharging the 33 employees named in footnote2 herein, for engaging in protected strike activity, theRespondent has engaged in and is engaging in unfairlabor practices within the meaning of Section 8(a)(3) ofthe Act.3. By denying returning strikers previously earned se-niority rights for the reason that they had engaged inprotected strike activity, the Respondent violated and isviolating Section 8(a)(l) of the Act.4. By all of the foregoing conduct the Respondent hasviolated Section 8(a)(l) of the Act.5. The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning ofSection 2(6) and (7) of the Act.Upon the foregoing findings of fact, conclusions oflaw, and the entire record, and pursuant to Section 10(c)of the Act, I hereby issue the following:ORDER5The Respondent, Vulcan-Hart Corporation (St. LouisDivision), Kirkwood, Missouri, its officers, agents, suc-cessors, and assigns, shall:1. Cease and desist from:(a) Refusing to bargain with the aforesaid Union, uponits request, as the exclusive representative of all employ-ees in the appropriate unit.(b) Discharging or in any other manner discriminatingagainst its employees because of their union or protectedconcerted activities.(c) Denying its employees any earned seniority rightsin retaliation for their having engaged in protected strikeactivity.(d) In any other manner interfering with, restraining,or coercing employees in the exercise of the rights guar-anteed them under Section 7 of the Act.2. Take the following affirmative action which isdeemed necessary to effectuate the policies of the Act:(a) Recognize and, upon request, bargain collectivelywith Stove, Furnace and Allied Appliance Workers In-ternational Union of North America, AFL-CIO. LocalNo. 110, as the exclusive representative of the employeesa In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the find-ings, conclusions, and recommended Order herein shall, as provided inSec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.178 VULCAN-HART CORPORATIONin the appropriate unit described above, with regard torates of pay, hours of employment, and other terms andconditions of employment and, if an understanding isreached, embody such understanding in a signed agree-ment.(b) Offer to each of the following named employeesimmediate and full reinstatement to their former jobs or,if such jobs are no longer available, to substantiallyequivalent positions, without prejudice to their seniorityor other rights and privileges, discharging, if necessary,any replacements hired after the date of their unlawfuldischarge: Hill, Patterson, Huskey, White, D. Lindhorst,Daniels, Carter, Pritchett, Byndom, Oppelz, DeGeare, L.Simpkins, Williams, Trifonas, Cox, Miller, Moon, D.Simpkins, Burnette, Oatman, C. Karagiannis, Keyes,Montgomery, Singer, Kaiser, R. Burnia, Moiser, Watson,G. Karagiannis, L. Burnia, T. Simpkins, Young, andRanachowski.(c) Make whole the above-listed employees for anyloss of earnings which they may have suffered by virtueof the discrimination against them by paying them anamount equal to what they would have earned from thedate of discharge to the dates that they are offered rein-statement.(d) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, time-cards, personnel records and reports, and all otherrecords necessary to analyze the amount of backpay dueunder the terms of this Order.(e) Post at its Kirkwood, Missouri, plant copies of theattached notice marked "Appendix."6Copies of saidnotice, on forms provided by the Regional Director forRegion 14, after being signed by its representatives, shallbe posted by the Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutive daysthereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted. Rea-sonable steps shall be taken by Respondent toensure thatsaid notices are not altered, defaced, or covered by anyother material.(f) Notify the Regional Director for Region 14, inwriting, within 20 days from the date of this Order, whatsteps the Respondent has taken to comply herewith.I In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."179